ORDER ACCEPTING RESIGNATION AND DISMISSING CAUSE AS MOOT
Comes now Katherine A. Fox, the Respondent in this cause, and files her verified petition to resign from the Bar of this State together with her affidavit tendered pursuant to Admission and Discipline rule 28, Section 17. -
And this court, being duly advised, now finds that the Respondent has met the requirements of the above noted rule and that her resignation should be accepted. In light of said resignation, this Court finds further that the present disciplinary action should be dismissed as moot. ,
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED that the Respondent, Katherine A. Fox, is hereby removed as a member of the Bar of this State, and the Clerk of this Court is directed to remove her name from the Roll of Attorneys. In light thereof, this disciplinary action is now dismissed as moot.
IT IS FURTHER ORDERED THAT Katherine A. Fox must comply with the provisions of Admission and Discipline Rule 23, Section 4 in order to become eligible for reinstatement at a future date.
The Clerk of this Court is directed to forward copies of this Order in accordance with the provisions of Admission and Discipline Rule 28, Section 8(d), as they pertain to disbarment, suspension or public reprimand.
All Justices concur.